RESOLUCIÓN
Examinadas la moción de reconsideración y la moción de desistimiento presentadas en este caso, se reconsidera, y en atención a lo señalado en el escrito de reconsideración, se deia sin efecto nuestro per curiam de 9 de febrero de 2004.
Se reinstala al Lie. Ferdinand Ferrer Escobar al ejerci-cio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Corrada Del Río y Rivera Pérez no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo